
	

114 HR 4846 IH: To amend the Internal Revenue Code of 1986 to increase the child tax credit.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4846
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mrs. Comstock (for herself, Mr. Allen, Mr. Cicilline, Mr. Schweikert, Ms. Ros-Lehtinen, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the child tax credit.
	
	
		1.Increase in child tax credit
 (a)In generalSection 24(a) of the Internal Revenue Code of 1986 is amended by striking $1,000 and inserting $2,000. (b)Increase in dollar threshold at which credit phase-Out begins (1)In generalSection 24(b)(2) of such Code is amended—
 (A)by striking $110,000 in subparagraph (A) and inserting $150,000, (B)by striking $75,000 in subparagraph (B) and inserting $100,000, and
 (C)by striking $55,000 in subparagraph (C) and inserting 75,000. (2)Increase for additional qualifying childrenSection 24(b) of such Code is amended by adding at the end the following new paragraph:
					
 (3)Increase in threshold amount based on number of qualifying childrenIn the case of a taxpayer with 2 or more qualifying children, the threshold amount otherwise determined under paragraph (2) shall be increased by $15,000 for each qualifying child of the taxpayer in excess of the first such child.
						.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
